*55The opinion of the court was delivered by
Williams, Ch. J.
— This is an action of slander. The declaration consists of several counts, and, after a general verdict, there is a motion in arrest. It is to be observed, that there is no direct averment in tlje declaration, that Nancy Ryan either is, or was at the time of speaking the words alleged, the wife of John Ryan, the other plaintiff. In the description of the parties, the defendant is attached to answer to the plaintiffs, as husband and wife. Even if this could be considered as an averment, it could only apply to the time of issuing the writ and could not supply the necessity of an averment, that, at the time of speaking the words, that relation existed, and unless Nancy Ryan - was the wife of the plaintiff, John, at the time when the alleged slander was uttered, the words set forth in either of the counts would not be slanderous.
In relation to the words set forth in the fifth or last count, the declaration is, obviously, defective. The words do not, of themselves, impute any crime to the said Nancy, and the innuendo can neither extend nor add to them, nor can it refer to any matter not stated in the declaration. By a reference to averments or matters previously set forth, it may appear, in the innuendo, that words were intended to impute a crime, when the words themselves, without such reference, would not convey the imputation. In this count there is no colloquium or averment of any previous conversation, nor of any matter or facts, by reference to which it might appear, that, by the words spoken, the defendant intended to charge Nancy Ryan with the crime of adultery. As there was a general verdict and the last count, without any queston, is defective, the motion in arrest should have been overruled. The judgment of the county court is, therefore, reversed and judgment arrested.